SET ASIDE and REMAND; and Opinion Filed July 31, 2014.




                                         S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00650-CV

                             DAPHNE J. BRIZENDINE, Appellant
                                           V.
                                JERRY L. SWAIN, Appellee

                        On Appeal from the 193rd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-12-12458

                              MEMORANDUM OPINION
                         Before Justices Bridges, Francis, and Lang-Miers
                                  Opinion by Justice Lang-Miers
       Before the Court is the parties’ joint motion to dismiss the appeal. The parties have
informed the Court that they have settled their differences. They ask that we set aside the trial
court’s judgment and remand the case to the trial court for rendition of judgment in accordance
with their agreement.
       We grant the parties’ motion. We set aside the trial court’s judgment without regard to
the merits and remand the case to the trial court for rendition of judgment in accordance with the
parties’ agreement. See TEX. R. APP. P. 42.1(a)(2)(B).




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE



140650F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

DAPHNE J. BRIZENDINE, Appellant                       On Appeal from the 193rd Judicial District
                                                      Court, Dallas County, Texas.
No. 05-14-00650-CV         V.                         Trial Court Cause No. DC-12-12458.
                                                      Opinion delivered by Justice Lang-Miers.
JERRY L. SWAIN, Appellee                              Justices Bridges and Francis, participating.

        In accordance with this Court’s opinion of this date, the judgment of the trial court is
SET ASIDE without regard to the merits and the case is REMANDED to the trial court for
rendition of judgment in accordance with the parties’ agreement.

       It is ORDERED that the parties bear their own costs of this appeal.

        After all of appellant’s costs have been paid, it is ORDERED that the supersedeas bond
be released and the obligations of State Farm and Casualty Company as surety be discharged.


Judgment entered this 31st day of July, 2014.




                                                –2–